Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claim(s) 1-6, 9-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210252698 A1 Paxton in view of US 20190332101 A1Castillo.


Regarding claim 1 US20210252698 A1 Paxton teaches: A method performed by one or more computers, the method comprising: 
by a learning system for a robot, for combining multiple sensor streams into a task state representation representing a state of a subtask being performed by the robot; [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” [Paxton 0061]  “In at least one embodiment, a task or goal 102 is a series of limitation or conditions defined indicating an outcome state of a robotic system 114. In at least one embodiment, a task or goal 102 is a set of numerical constraints or system states defining a configuration of a robotic system 114. *multiple sensors combined into one state.

generating, by each neural network of a plurality of neural networks, [The neuromorphic processor  in 2800 details multiple neural networks] [Paxton 0085] “In at least one embodiment, training is performed via backpropagation 552 of loss values to each neural network component”  respective portion of the task state representation at a respective update rate of a respective sensor of a plurality of sensors, wherein the plurality of sensors include one or more robot state sensors that generate sensor data representing physical characteristics of a robot and one or more perceptual sensors that generate sensor data representing visual characteristics of a work cell of the robot; [Paxton 0071] “In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.” [Paxton 0080] FIG. 5 is a block diagram illustrating a high-level policy implemented with a neural network, according to at least one embodiment. In at least one embodiment, a neural network such as that illustrated in FIG. 5 is a temporal convolutional neural network (TCN) or a variation of a temporal convolutional neural network. *multiple neural networks in a system [Paxton 0095] In at least one embodiment, a decoder z 726 is a set of instructions and associated data values that, when executed, are trained to predict a current logical state, which is input to an FC layer 728, *logical state is task state representation.


by the learning system, including combining, during each time period defined by the update rate, the task state representation from most recently updated sensor data processed by the plurality of neural networks;  [Paxton 0054] “FIG. 39 is an example data flow diagram for an advanced computing pipeline, in accordance with at least one embodiment”; *data flow diagram is the data being processed by the plurality of neural networks through the advance computing pipeline. [Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state.
[Paxton 0102] “In at least one embodiment, if a goal has been satisfied 904, execution is complete 914. In at least one embodiment, if a goal has not been satisfied 904, a world state is obtained from sensors and cameras 906 as described above in conjunction with FIGS. 1 and 2. In at least one embodiment, a current logical state is determined 908 by a high-level policy, as described above. Using a current logical state determined 908 by a high-level policy, a current action 910 is determined, in at least one embodiment, by a low-level policy, as described above. In at least one embodiment, once a current action is determined 910 by a low-level policy, a current action is executed 912, as described above in conjunction with FIGS. 1 and 8” *high level and low-level policies are multiple neural networks inside the hierarchical model. The data processed by the plurality of neural networks is the logical state obtained from the world state. [Paxton 0068] “In at least one embodiment, sensors 214 are cameras or other information gathering hardware and software components, as described above, that provide information about an environment or robotic system to a hierarchical model 202. In at least one embodiment, a hierarchical model 202 uses a high-level policy 208 and a low-level policy 206 as well as a task planner 204 to develop an executable plan 212”
[Paxton 0392] “In at least one embodiment, neuromorphic processor 2800 may include, without limitation, thousands or millions of instances of neurons 2802, but any suitable number of neurons 2802 may be used. In at least one embodiment, each instance of neuron 2802 may include a neuron input 2804 and a neuron output 2806” *multiple neural network. Fig. 4B and 5 demonstrate multiple neural networks.
and
repeatedly using the task state representations to generate commands for the robot at the base update rate. [Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. 
[Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.

Paxton does not teach; however, Castillo teaches: 
‘Selecting, a base update rate” and ‘repeatedly generating, the task state representation at the base update rate,’
[Castillo 0131] a) Typically, each batch contains many process variables, each variable is measured with online sensors and recorded at a specific sampling rate depending on the type of each variable, such as mass flow, temperature, and pressure, etc.; [Castillo 0133] 2) The system provides a scalable data scanner for identifying and removing outlier batches and a batch data pre-processer for batch data resampling (synchronizing) if the batch data are sampled at different sampling rate; [Castillo 0137] d) Resample selected batch variables with a base sampling rate in the batch process, such as one measurement sample per minute; [0138] e) Export selected and pre-processed batch dataset for further analysis in batch alignment offline and online; [0139] 3) Select most representative batches for average profiles and selection of reference batch *sensors with their own sampling rate are synchronized to have a base sampling rate.

It would have been obvious for one ordinary skill to modify the teachings of a learning system generating the task representation as taught by Paxton with generating it at a base update rate as taught by Castillo. This modification allows for each sensor data to be synchronized and can result in more accurate data.

Regarding claim 4 Paxton teaches: The method of claim 1, wherein repeatedly generating the task state representation at the base update rate comprises reading different portions of the task state representation from multiple independent memory devices or memory partitions. [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” *neural network is reading all the different sensors to obtain the state. [Paxton 0192] “In at least one embodiment, all three neural networks may run simultaneously, such as within a DLA and/or on GPU(s) 1308” *multiple neural networks operating independently at same time. 

Regarding claim 5 Paxton teaches: The method of claim 4, wherein reading the different portions of the task state representation occurs at a rate different than the rate at which a particular neural network updates a particular portion of the task state representation in one of the independent memory devices or memory partitions. [Paxton 0071] “In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.” *Reading data from multiple different neural networks. Each neural network reads the information at their respective rate. Neural networks update the task state representation at different rates. [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” *hierarchical model is neural network system. In at least one embodiment, a high-level policy 208 determines a logical state of a robotic system and its environment based on sensor 214 information as well as which operator is being executed, which is then used by a task planner 204 to determine an executable plan using actions determined by a low-level policy 206. This limitation is met because the neural network updates at the processor speed while sensors update much slower, typically.

[Paxton 0070] In at least one embodiment, a high-level policy 208 determines a logical state of a robotic system and its environment based on sensor 214 information as well as which operator is being executed, which is then used by a task planner 204 to determine an executable plan using actions determined by a low-level policy 206. [Paxton 0071] In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.
[Paxton 0241] “In at least one embodiment, execution unit 1408 may include logic to handle a packed instruction set 1409. In at least one embodiment, by including packed instruction set 1409 in an instruction set of a general-purpose processor, along with associated circuitry to execute instructions, operations used by many multimedia applications may be performed using packed data in processor 1402. In one or more embodiments, many multimedia applications may be accelerated and executed more efficiently by using a full width of a processor's data bus for performing operations on packed data, which may eliminate a need to transfer smaller units of data across that processor's data bus to perform one or more operations one data element at a time. *neural networks operate in different memory devices separately. 

Regarding claim 6 Paxton teaches: The method of claim 1, wherein repeatedly using the task state representation to generate commands for the robot [Paxton 0068] “where a high-level policy 208 identifies a current logical state from sensor 214 information and a low-level policy 206 identifies, based on a logical state, which operator from an ordered list of operators 210 can be executed” *The logical state is state representation obtained from the sensors. Executing operators is generating commands. [Paxton 0074]  “In at least one embodiment, a low-level policy 312 in an operator 304 operates like a function that takes, as input, a state and determines an action to take during that state” *low level policy takes in state of robot from sensors and determines an action by generating commands; at the base update rate comprises: providing the task state representations to a plurality of independent tuned control policy systems [Paxton 0098] “FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute. In at least one embodiment, an execution algorithm 804, when performed, takes in sensor measurements, as described above in conjunction with FIG. 2, and uses those sensor measurements to determine a current logical state l. In at least one embodiment, using a current logical state l, an execution algorithm 804, when performed, determines what operator should be executed” *Execution plan is control policy. “High and low level” denotes a plurality of control policies/units. [Paxton 0088] “an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 learned by a neural network 612. In at least one embodiment, a neural network is a set of instructions and associated data that, when executed, learn or infer a function that defines an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 based on an observation history {right arrow over (x.sub.t)} 608 and a current operator” *approximated policy can also be read as tuned control policy.
; generating, by each of the plurality of independent tuned control policy systems, a respective robot subcommand [Paxton 0098] FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute; and combining the robot subcommands to generate each command for the robot at the base update rate. [Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” Refer to fig.1 and fig. 2  (106 and 110) *Paxton Execution control is command generation. Execution plan is tuned control policy. Execution plans are combined to generate execution control. execution plan 106 is a set of states means there are multiple policies. The command is generated at one base rate.





Regarding claim 9 Paxton teaches: The method of claim 1, wherein repeatedly using the task state representation to generate commands for the robot comprises generating a corrective action to be combined with a base action generated by a base control policy. 
[Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.


[Paxton 0556]: “In at least one embodiment, model training 3914 may include retraining or updating an initial model 4304 (e.g., a pre-trained model) using new training data (e.g., new input data, such as customer dataset 4306, and/or new ground truth data associated with input data). In at least one embodiment, to retrain, or update, initial model 4304, output or loss layer(s) of initial model 4304 may be reset, or deleted, and/or replaced with an updated or new output or loss layer(s)”. *The process is performed in iterations repeatedly. The base action is the current state or action of the robot. The corrective action is the new action that is executed after all the sensory data is analyzed and the task state representation is tuned by the control policy.

Regarding claim 10 Paxton teaches: The method of claim 9, further comprising: generating a robot command including combining the corrective action with the base action generated by the base control policy [Paxton 0556]: “In at least one embodiment, model training 3914 may include retraining or updating an initial model 4304 (e.g., a pre-trained model) using new training data (e.g., new input data, such as customer dataset 4306, and/or new ground truth data associated with input data). In at least one embodiment, to retrain, or update, initial model 4304, output or loss layer(s) of initial model 4304 may be reset, or deleted, and/or replaced with an updated or new output or loss layer(s)”. *The process is performed in iterations repeatedly. The base action is the current state or action of the robot. The corrective action is the new action that is executed after all the sensory data is analyzed and the task state representation is tuned by the control policy.
; and providing the robot command to the robot, thereby causing the robot to perform actions according to the base update rate. 
[Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.
[Paxton 0556]: “In at least one embodiment, model training 3914 may include retraining or updating an initial model 4304 (e.g., a pre-trained model) using new training data (e.g., new input data, such as customer dataset 4306, and/or new ground truth data associated with input data). In at least one embodiment, to retrain, or update, initial model 4304, output or loss layer(s) of initial model 4304 may be reset, or deleted, and/or replaced with an updated or new output or loss layer(s)”. *The process is performed in iterations repeatedly. The base action is the current state or action of the robot. The corrective action is the new action that is executed after all the sensory data is analyzed and the task state representation is tuned by the control policy.
[Paxton 0505] “In at least one embodiment, AI-assisted annotation 3910 may be used to aid in generating annotations corresponding to imaging data 3908 to be used as ground truth data for retraining or updating a machine learning model” [Paxton 0559] In at least one embodiment, a user may select pre-trained model 4006 that is to be updated, retrained, and/or fine-tuned, and pre-trained model 4006 may be referred to as initial model 4304 for training system 3904 within process 4300.
[Paxton 0098] “FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute. In at least one embodiment, an execution algorithm 804, when performed, takes in sensor measurements, as described above in conjunction with FIG. 2, and uses those sensor measurements to determine a current logical state l. In at least one embodiment, using a current logical state l, an execution algorithm 804, when performed, determines what operator should be executed”  *Execution plan is control policy. “High and low level” denotes a plurality of control policies. Executing execution plan is performing action. [Paxton 0088] “an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 learned by a neural network 612. In at least one embodiment, a neural network is a set of instructions and associated data that, when executed, learn or infer a function that defines an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 based on an observation history {right arrow over (x.sub.t)} 608 and a current operator” *approximated policy can also be read as tuned control policy.
[Paxton 0556]: “In at least one embodiment, model training 3914 may include retraining or updating an initial model 4304 (e.g., a pre-trained model) using new training data (e.g., new input data, such as customer dataset 4306, and/or new ground truth data associated with input data). In at least one embodiment, to retrain, or update, initial model 4304, output or loss layer(s) of initial model 4304 may be reset, or deleted, and/or replaced with an updated or new output or loss layer(s)”
“Current Action” in fig. 9 of Paxton reads on base action.



Regarding claim 11 Paxton teaches: A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: by a learning system for a robot, for combining multiple sensor streams into a task state representation representing a state of a subtask being performed by the robot; [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” [Paxton 0061]  “In at least one embodiment, a task or goal 102 is a series of limitation or conditions defined indicating an outcome state of a robotic system 114. In at least one embodiment, a task or goal 102 is a set of numerical constraints or system states defining a configuration of a robotic system 114. *multiple sensors combined into one state. *hierarchical model is neural network system with multiple neural networks.

generating, by each neural network of a plurality of neural networks, [The neuromorphic processor  in 2800 details multiple neural networks] [Paxton 0085] “In at least one embodiment, training is performed via backpropagation 552 of loss values to each neural network component”   a respective portion of the task state representation at a respective update rate of a respective sensor of a plurality of sensors, wherein the plurality of sensors include one or more robot state sensors that generate sensor data representing physical characteristics of a robot and one or more perceptual sensors that generate sensor data representing visual characteristics of a workcell of the robot; [Paxton 0071] “In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.” [Paxton 0080] FIG. 5 is a block diagram illustrating a high-level policy implemented with a neural network, according to at least one embodiment. In at least one embodiment, a neural network such as that illustrated in FIG. 5 is a temporal convolutional neural network (TCN) or a variation of a temporal convolutional neural network. *multiple neural networks in a system [Paxton 0095] In at least one embodiment, a decoder z 726 is a set of instructions and associated data values that, when executed, are trained to predict a current logical state, which is input to an FC layer 728, *logical state is task state representation.

repeatedly generating, by the learning system, including combining, during each time period defined by the update rate, the task state representation from most recently updated sensor data processed by the plurality of neural networks; [Paxton 0102] “In at least one embodiment, if a goal has been satisfied 904, execution is complete 914. In at least one embodiment, if a goal has not been satisfied 904, a world state is obtained from sensors and cameras 906 as described above in conjunction with FIGS. 1 and 2. In at least one embodiment, a current logical state is determined 908 by a high-level policy, as described above. Using a current logical state determined 908 by a high-level policy, a current action 910 is determined, in at least one embodiment, by a low-level policy, as described above. In at least one embodiment, once a current action is determined 910 by a low-level policy, a current action is executed 912, as described above in conjunction with FIGS. 1 and 8” *high level and low-level policies are multiple neural networks inside the hierarchical model.  [Paxton 0068] “In at least one embodiment, sensors 214 are cameras or other information gathering hardware and software components, as described above, that provide information about an environment or robotic system to a hierarchical model 202. In at least one embodiment, a hierarchical model 202 uses a high-level policy 208 and a low-level policy 206 as well as a task planner 204 to develop an executable plan 212”
[Paxton 0392] “In at least one embodiment, neuromorphic processor 2800 may include, without limitation, thousands or millions of instances of neurons 2802, but any suitable number of neurons 2802 may be used. In at least one embodiment, each instance of neuron 2802 may include a neuron input 2804 and a neuron output 2806” *multiple neural network. Fig. 4B and 5 demonstrate multiple neural networks.

 and repeatedly using the task state representations to generate commands for the robot at the base update rate. [Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. 
[Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.

Paxton does not teach; however, Castillo teaches: 
“Selecting a base update rate”, “Generating the task state representation at the base update rate”,
[Castillo 0131] a) Typically, each batch contains many process variables, each variable is measured with online sensors and recorded at a specific sampling rate depending on the type of each variable, such as mass flow, temperature, and pressure, etc.; [Castillo 0133] 2) The system provides a scalable data scanner for identifying and removing outlier batches and a batch data pre-processer for batch data resampling (synchronizing) if the batch data are sampled at different sampling rate; [Castillo 0137] d) Resample selected batch variables with a base sampling rate in the batch process, such as one measurement sample per minute; [0138] e) Export selected and pre-processed batch dataset for further analysis in batch alignment offline and online; [0139] 3) Select most representative batches for average profiles and selection of reference batch *sensors with their own sampling rate are synchronized to have a base sampling rate.

It would have been obvious for one ordinary skill to modify the teachings of a learning system generating the task representation as taught by Paxton with generating it at a base update rate as taught by Castillo. This modification allows for each sensor data to be synchronized  and can result in more accurate data.


Regarding claim 14 Paxton teaches: The system of claim 11, wherein repeatedly generating the task state representation at the base update rate comprises reading different portions of the task state representation from multiple independent memory devices or memory partitions. [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” *neural network is reading all the different sensors to obtain the state. [Paxton 0192] “In at least one embodiment, all three neural networks may run simultaneously, such as within a DLA and/or on GPU(s) 1308” *multiple neural networks operating independently at same time.. [Paxton 0159] “In at least one embodiment, each streaming microprocessor may incorporate a number of mixed-precision processing cores partitioned into multiple blocks. For example, and without limitation, 64 PF32 cores and 32 PF64 cores could be partitioned into four processing blocks. In at least one embodiment, each processing block could be allocated 16 FP32 cores, 8 FP64 cores, 16 INT32 cores, two mixed-precision NVIDIA Tensor cores for deep learning matrix arithmetic, a level zero (“L0”) instruction cache, a warp scheduler, a dispatch unit, and/or a 64 KB register file” *precision processing cores partitioned into multiple blocks reads on dependent memory partitions.

Regarding claim 5 Paxton teaches: The method of claim 4, wherein reading the different portions of the task state representation occurs at a rate different than the rate at which a particular neural network updates a particular portion of the task state representation in one of the independent memory devices or memory partitions. [Paxton 0071] “In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.” *Reading data from multiple different sensors. Each sensor uploads data at their respective rate. Neural network updates at different rate than sensors. [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” *hierarchical model is neural network system.
[Paxton 0241] “In at least one embodiment, execution unit 1408 may include logic to handle a packed instruction set 1409. In at least one embodiment, by including packed instruction set 1409 in an instruction set of a general-purpose processor, along with associated circuitry to execute instructions, operations used by many multimedia applications may be performed using packed data in processor 1402. In one or more embodiments, many multimedia applications may be accelerated and executed more efficiently by using a full width of a processor's data bus for performing operations on packed data, which may eliminate a need to transfer smaller units of data across that processor's data bus to perform one or more operations one data element at a time. *neural networks operate in different memory devices separately. 

Regarding claim 6 Paxton teaches: The method of claim 1, wherein repeatedly using the task state representation to generate commands for the robot [Paxton 0068] “where a high-level policy 208 identifies a current logical state from sensor 214 information and a low-level policy 206 identifies, based on a logical state, which operator from an ordered list of operators 210 can be executed” *The logical state is state representation obtained from the sensors. Executing operators is generating commands. [Paxton 0074]  “In at least one embodiment, a low-level policy 312 in an operator 304 operates like a function that takes, as input, a state and determines an action to take during that state” *low level policy takes in state of robot from sensors and determines an action by generating commands; at the base update rate comprises: providing the task state representations to a plurality of independent tuned control policy systems [Paxton 0098] “FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute. In at least one embodiment, an execution algorithm 804, when performed, takes in sensor measurements, as described above in conjunction with FIG. 2, and uses those sensor measurements to determine a current logical state l. In at least one embodiment, using a current logical state l, an execution algorithm 804, when performed, determines what operator should be executed” *Execution plan is control policy. “High and low level” denotes a plurality of control policies/units. [Paxton 0088] “an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 learned by a neural network 612. In at least one embodiment, a neural network is a set of instructions and associated data that, when executed, learn or infer a function that defines an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 based on an observation history {right arrow over (x.sub.t)} 608 and a current operator” *approximated policy can also be read as tuned control policy.
; generating, by each of the plurality of independent tuned control policy systems, a respective robot subcommand; and combining the robot subcommands to generate each command for the robot at the base update rate. [Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” Refer to fig.1 and fig. 2  (106 and 110) *Paxton Execution control is command generation. Execution plan is tuned control policy. Execution plans are combined to generate execution control. execution plan 106 is a set of states means there are multiple policies. The command is generated at one base rate.


Regarding claim 9 Paxton teaches: The method of claim 1, wherein repeatedly using the task state representation to generate commands for the robot comprises generating a corrective action to be combined with a base action generated by a base control policy. 
[Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.


[Paxton 0556]: “In at least one embodiment, model training 3914 may include retraining or updating an initial model 4304 (e.g., a pre-trained model) using new training data (e.g., new input data, such as customer dataset 4306, and/or new ground truth data associated with input data). In at least one embodiment, to retrain, or update, initial model 4304, output or loss layer(s) of initial model 4304 may be reset, or deleted, and/or replaced with an updated or new output or loss layer(s)”. *The process is performed in iterations repeatedly. The base action is the current state or action of the robot. The corrective action is the new action that is executed after all the sensory data is analyzed and the task state representation is tuned by the control policy.




Regarding claim 15 Paxton teaches: The system of claim 14, wherein reading the different portions of the task state representation occurs at a rate different than the rate at which a particular neural network updates a particular portion of the task state representation in one of the independent memory devices or memory partitions. [Paxton 0071] “In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.” *Reading data from multiple different sensors. Each sensor uploads data at their respective rate. Neural network updates at different rate than sensors. [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” *hierarchical model is neural network system. This limitation is met because the neural network updates at the processor speed while sensors update much slower, typically.
[Paxton 0241] “In at least one embodiment, execution unit 1408 may include logic to handle a packed instruction set 1409. In at least one embodiment, by including packed instruction set 1409 in an instruction set of a general-purpose processor, along with associated circuitry to execute instructions, operations used by many multimedia applications may be performed using packed data in processor 1402. In one or more embodiments, many multimedia applications may be accelerated and executed more efficiently by using a full width of a processor's data bus for performing operations on packed data, which may eliminate a need to transfer smaller units of data across that processor's data bus to perform one or more operations one data element at a time. *neural networks operate in different memory devices separately. 



Regarding claim 16 Paxton teaches: The system of claim 11, wherein repeatedly using the task state representation to generate commands for the robot at the base update rate comprises: providing the task state representations to a plurality of independent tuned control policy systems; generating, by each of the plurality of independent tuned control policy systems, a respective robot subcommand; and combining the robot subcommands to generate each command for the robot at the base update rate. [Paxton 0068] “where a high-level policy 208 identifies a current logical state from sensor 214 information and a low-level policy 206 identifies, based on a logical state, which operator from an ordered list of operators 210 can be executed” *The logical state is state representation obtained from the sensors. Executing operators is generating commands. [Paxton 0074]  “In at least one embodiment, a low-level policy 312 in an operator 304 operates like a function that takes, as input, a state and determines an action to take during that state” *low level policy takes in state of robot from sensors and determines an action by generating commands; at the base update rate comprises: providing the task state representations to a plurality of independent tuned control policy systems [Paxton 0098] “FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute. In at least one embodiment, an execution algorithm 804, when performed, takes in sensor measurements, as described above in conjunction with FIG. 2, and uses those sensor measurements to determine a current logical state l. In at least one embodiment, using a current logical state l, an execution algorithm 804, when performed, determines what operator should be executed” *Execution plan is control policy. “High and low level” denotes a plurality of control policies/units. [Paxton 0088] “an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 learned by a neural network 612. In at least one embodiment, a neural network is a set of instructions and associated data that, when executed, learn or infer a function that defines an approximated policy π({right arrow over (x.sub.t)}|o.sub.i) 618 based on an observation history {right arrow over (x.sub.t)} 608 and a current operator” *approximated policy can also be read as tuned control policy.
; generating, by each of the plurality of independent tuned control policy systems, a respective robot subcommand; and combining the robot subcommands to generate each command for the robot at the base update rate. [Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” Refer to fig.1 and fig. 2  (106 and 110) *Paxton Execution control is command generation. Execution plan is tuned control policy. Execution plans are combined to generate execution control. execution plan 106 is a set of states means there are multiple policies. The command is generated at one base rate.







Regarding claim 19 Paxton teaches: The system of claim 11, wherein repeatedly using the task state representation to generate commands for the robot comprises generating a corrective action to be combined with a base action generated by a base control policy. [Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.


[Paxton 0556]: “In at least one embodiment, model training 3914 may include retraining or updating an initial model 4304 (e.g., a pre-trained model) using new training data (e.g., new input data, such as customer dataset 4306, and/or new ground truth data associated with input data). In at least one embodiment, to retrain, or update, initial model 4304, output or loss layer(s) of initial model 4304 may be reset, or deleted, and/or replaced with an updated or new output or loss layer(s)”. *The process is performed in iterations repeatedly. The base action is the current state or action of the robot. The corrective action is the new action that is executed after all the sensory data is analyzed and the task state representation is tuned by the control policy.

Regarding claim 20 Paxton teaches: One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: [Paxton 0153] “For example, a first bus may be used for collision avoidance functionality and a second bus may be used for actuation control. In at least one embodiment, each bus of bus 1302 may communicate with any of components of vehicle 1300, and two or more busses of bus 1302 may communicate with corresponding components. In at least one embodiment, each of any number of system(s) on chip(s) (“SoC(s)”) 1304 (such as SoC 1304(A) and SoC 1304(B), each of controller(s) 1336, and/or each computer within vehicle may have access to same input data (e.g., inputs from sensors of vehicle 1300), and may be connected to a common bus, such CAN bus” [0158] “In at least one embodiment, GPU(s) 1308 may include an integrated GPU (alternatively referred to herein as an “iGPU”). In at least one embodiment, GPU(s) 1308 may be programmable and may be efficient for parallel workloads. In at least one embodiment, GPU(s) 1308 may use an enhanced tensor instruction set. In on embodiment, GPU(s) 1308 may include one or more streaming microprocessors, where each streaming microprocessor may include a level one (“L1”) cache (e.g., an L1 cache with at least 96 KB storage capacity), and two or more streaming microprocessors may share an L2 cache (e.g., an L2 cache with a 512 KB storage capacity). In at least one embodiment, GPU(s) 1308 may include at least eight streaming microprocessors” *computer storage system to execute programs. Figure 10A-B and 14-16 in Paxton disclose the computer architecture.
 selecting, by a learning system for a robot, for combining multiple sensor streams into a task state representation representing a state of a subtask being performed by the robot; [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108” [Paxton 0061]  “In at least one embodiment, a task or goal 102 is a series of limitation or conditions defined indicating an outcome state of a robotic system 114. In at least one embodiment, a task or goal 102 is a set of numerical constraints or system states defining a configuration of a robotic system 114. *multiple sensors combined into one state. * And see Fig. 1-2 disclosing multiple sensors feeding into the model, which determines the state/task/execution plan. Fig 9 setp 906 is even better.

generating, by each hierarchical  network of a plurality of neural networks, [The neuromorphic processor  in 2800 details multiple neural networks] [Paxton 0085] “In at least one embodiment, training is performed via backpropagation 552 of loss values to each neural network component”   a respective portion of the task state representation at a respective update rate of a respective sensor of a plurality of sensors, wherein the plurality of sensors include one or more robot state sensors that generate sensor data representing physical characteristics of a robot and one or more perceptual sensors that generate sensor data representing visual characteristics of a workcell of the robot; [Paxton 0071] “In at least one embodiment, a low-level policy 206 is a neural network comprising a set of instructions that, when performed, determine one or more optimal actions to execute based on information provided by one or more sensors 214 as well as a current operator calculated by a high-level policy 208.” [Paxton 0080] FIG. 5 is a block diagram illustrating a high-level policy implemented with a neural network, according to at least one embodiment. In at least one embodiment, a neural network such as that illustrated in FIG. 5 is a temporal convolutional neural network (TCN) or a variation of a temporal convolutional neural network. *multiple neural networks in a system [Paxton 0095] In at least one embodiment, a decoder z 726 is a set of instructions and associated data values that, when executed, are trained to predict a current logical state, which is input to an FC layer 728, *logical state is task state representation.
 by the learning system, including combining, during each time period defined by the update rate, the task state representation from most recently updated sensor data processed by the plurality of neural networks [Paxton 0050] “In at least one embodiment, a hierarchical model 104 determines a robotic or environmental state based on information gathered from sensors 108”; and repeatedly using the task state representations to generate commands for the robot at the base update rate. [Paxton 0062] In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114. In at least one embodiment, an execution plan 606 is a set of states or system constraints that, when executed by an execution control 110, cause 116 a robotic system 114 to perform actions to transition from state to state. *Execution control reads on generating command. Execution plan reads on task state representation. 
[Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” *commands are generated at one rate which is the update rate because there is only one command at a time. Execution control is command generation as shown if figure 1 and 2.

Paxton does not teach; however, Castillo teaches: 
‘Selecting, a base update rate” and ‘repeatedly generating, the task state representation at the base update rate,’
[Castillo 0131] a) Typically, each batch contains many process variables, each variable is measured with online sensors and recorded at a specific sampling rate depending on the type of each variable, such as mass flow, temperature, and pressure, etc.; [Castillo 0133] 2) The system provides a scalable data scanner for identifying and removing outlier batches and a batch data pre-processer for batch data resampling (synchronizing) if the batch data are sampled at different sampling rate; [Castillo 0137] d) Resample selected batch variables with a base sampling rate in the batch process, such as one measurement sample per minute; [0138] e) Export selected and pre-processed batch dataset for further analysis in batch alignment offline and online; [0139] 3) Select most representative batches for average profiles and selection of reference batch *sensors with their own sampling rate are synchronized to have a base sampling rate.

It would have been obvious for one ordinary skill to modify the teachings of a learning system generating the task representation as taught by Paxton with generating it at a base update rate as taught by Castillo. This modification allows for each sensor data to be synchronized and can result in more accurate data.


Claim(s) 7, 8, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210252698 A1 Paxton in view of US 20190332101 A1 Castillo and US 20190158581 A1 Giannella.

Regarding claim 7 Paxton teaches: 
The method of claim 6, and wherein combining the robot subcommands comprises combining each most recently generated robot subcommand at the base update rate. [Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” Refer to fig.1 and fig. 2  (106 and 110) *Paxton Execution control is command generation. Execution plan is tuned control policy. Execution plans are combined to generate execution control. execution plan 106 is a set of states means there are multiple policies. The command is generated at one base rate.



Regarding claim 8 modified Paxton teaches:
The method of claim 7, wherein each of the independently tuned control policy systems implements a different respective control algorithm. [Paxton 0098] “FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute. In at least one embodiment, an execution algorithm 804, when performed, takes in sensor measurements, as described above in conjunction with FIG. 2, and uses those sensor measurements to determine a current logical state l. In at least one embodiment, using a current logical state l, an execution algorithm 804, when performed, determines what operator should be executed” *Execution plan is control policy. “High and low level” denotes a plurality of control policies/units. One algorithm for each policy.




Regarding claim 17 Paxton teaches: The system of claim 16, 
and wherein combining the robot subcommands comprises combining each most recently generated robot subcommand at the base update rate. [Paxton 0062] “In at least one embodiment, an execution plan 106 is a set of states that are executed by an execution control 110 in order to accomplish a task or goal 102 by a robotic system 114” Refer to fig.1 and fig. 2  (106 and 110) *Paxton Execution control is command generation. Execution plan is tuned control policy. Execution plans are combined to generate execution control. execution plan 106 is a set of states means there are multiple policies. The command is generated at one base rate. This limitation is met because the neural network updates at the processor speed while sensors update much slower, typically.

Paxton does not teach, however Giannella does teach; wherein at least two of the plurality of independently tuned control policy systems operate at different update rates,
 [US 20190158581 A1 Giannella 0061] “Adaptive control device 112 may sample each signal in a set of signals at a respective sampling rate (step 306). These sampling rates may vary among the received signals and may be defined in a set of control variables. For example, adaptive control device 112 may sample a first signal (e.g., acceleration, angular speed) at a first rate (e.g., 6 kHz) and may sample a second signal (e.g., external temperature) at a second rate (e.g., 1 Hz)” [0155] “Adaptive control device 112 may also change (e.g., increase) sampling rates of these or other signals so that it collects additional and more accurate data. Adaptive control device 112 may also decrease the sampling rates of other, less important signals during times of elevated hazard indices” *each adaptive control device signal is interpreted as an independently tuned control policy. Each signal being sampled at its own respective rate is interpreted as each control policy operating at different update rates.

It would have been obvious for one of ordinary skills to modify the teaching of having multiple independent control policies as taught by Paxton with the teachings of each control policy having a different respective update rate as taught by Giannella. This modification would have been made to allow for prioritizing of some control policies over others in certain conditions such as in emergencies when one policy is more important for determining the state of the environment. [Giannella 0061] “In some embodiments, the changes in the set of control variables may reflect that a particular signal or condition has become more or less important for a process consistent with the disclosed embodiments (e.g., a routine described in connection with FIGS. 5-8). For example, the set of control variables may change upon detecting harsher weather conditions to cause adaptive control device 112 to sample signals associated with weather information (e.g., temperature, moisture levels, visibility, precipitation rate, etc.), speed information, etc., more frequently than in calmer, dryer conditions”




Regarding claim 18 modified Paxton teaches: 
The system of claim 17, wherein each of the independently tuned control policy systems implements a different respective control algorithm. [Paxton 0098] “FIG. 8 is a block diagram illustrating a task planner 802 implementing an execution algorithm 804, according to at least one embodiment. In at least one embodiment, a task planner 802 is a set of instructions that, when executed, determine a sequence of operations to be performed by a robotic system, as described above. In at least one embodiment, a task planner 802 uses a high-level model and a low-level model, described above, to determine an operator in an execution plan to execute. In at least one embodiment, an execution algorithm 804, when performed, takes in sensor measurements, as described above in conjunction with FIG. 2, and uses those sensor measurements to determine a current logical state l. In at least one embodiment, using a current logical state l, an execution algorithm 804, when performed, determines what operator should be executed” *Execution plan is control policy. “High and low level” denotes a plurality of control policies/units. One algorithm for each policy.





Allowable Subject Matter
Claim 2, 3, 12 and 13 are allowable.
Claim 2, 3, 12 and 13 objected to as being dependent upon a rejected base claim (Claim 1 and 11), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: [MPEP 2144] “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." Examiner invokes an obviousness to try rational in MPEP 2144. This states that when there are a finite number of solutions to a problem, it can be concluded that an applicant’s claim would have been obvious to one of ordinary skills in the art. Castillo teaches selecting a base update rate when combining multiple sensor data. It can be concluded that Castillo’s teaching can select a higher or lowest update rate as the base rate. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ACHAIA H RUBEN ABUL whose telephone number is (571)272-5607. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ACHAIA H RUBEN ABUL/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664